Exhibit 10.2

HANCOCK HOLDING COMPANY

401(K) SAVINGS PLAN AND TRUST AGREEMENT

(Amendment No. 3)

THIS AMENDMENT is made by and between HANCOCK HOLDING COMPANY, a bank holding
company organized under the laws of the State of Mississippi, (the “Sponsor”)
and WHITNEY BANK, a Mississippi bank having its principal office in Gulfport,
Mississippi (the “Trustee”).

WITNESSETH:

WHEREAS, the Hancock Holding Company 401(k) Savings Plan (previously known as
Hancock Bank 401(k) Savings and Investment Plan) (the “Plan”) was originally
adopted effective May 29, 1996; and

WHEREAS, the Plan has been amended from time to time and was most recently
amended and restated in its entirety pursuant to the Hancock Holding Company
401(k) Savings Plan and Trust Agreement, effective January 1, 2017 (the “Plan
and Trust Agreement”); and

WHEREAS, the Plan Sponsor also sponsors the Hancock Holding Company Pension Plan
(“Pension Plan”), which plan was amended to freeze participation with regard to
employees hired or rehired on or after July 1, 2017, and to cease future
accruals with respect to certain Pension Plan participants effective January 1,
2018; and

WHEREAS, the Plan may be amended pursuant to Section 17.01 of the Plan and Trust
Agreement; and

WHEREAS, the Sponsor wishes to amend the Plan to provide an employer
contribution for new and current Participants who are ineligible to participate
in the Pension Plan or who participate but are no longer eligible to accrue
benefits under such plan, as the case may be.

NOW, THEREFORE, the Plan is hereby amended as follows:

1.     Article III, DEFINITIONS, is hereby amended effective January 1, 2018, by
adding the following new definitions:

Account shall mean any of a Participant’s Elective Deferral Account, Hancock
Profit Sharing Contribution Account, HHC Safe Harbor Contribution Account (or
HHC Safe Harbor Matching Account), Matching Contribution Account, Rollover
Account, Transfer Account, Whitney Profit Sharing Account, Whitney Safe Harbor
Account, Whitney Thrift Incentive Account, Basic Employer Contribution Account
or Enhanced Employer Contribution Account established on behalf of such
Participant.

Basic Employer Contribution shall mean the contribution made pursuant to
Section 7.02A(b).



--------------------------------------------------------------------------------

Basic Employer Contribution Account shall mean the account established on behalf
of each Basic Participant who receives a contribution pursuant to
Section 7.02A(b).

Basic Participant shall mean a Participant who is hired or rehired on or after
July 1, 2017, or otherwise never became a participant under the Pension Plan.

Enhanced Employer Contribution shall mean the contribution made pursuant to
Section 7.02A(c).

Enhanced Employer Contribution Account shall mean the account established on
behalf of each Enhanced Participant who receives a contribution pursuant to
Section 7.02A(c).

Enhanced Participant shall mean a Participant who is a participant under the
Pension Plan whose Pension Plan benefit was frozen effective January 1, 2018,
and who has been in continuous employment with the Employer since such date.

Pension Plan shall mean the Hancock Holding Company Pension Plan.

2.     The first sentence of Section 3.13 is amended and restated, effective
January 1, 2017, to read in its entirety as follows:

Compensation for purposes of computing contributions under this Plan shall mean
an Employee’s actual cash salary or wages, including base pay, commissions,
incentives, overtime and bonuses and excluding extraordinary income earned after
the Employee’s effective date of participation pursuant to Section 5.01.

3. Article VIII, CONTRIBUTIONS, is hereby amended, effective January 1, 2018, by
adding a new Section 7.02A, Basic and Enhanced Employer Contributions, to read
in its entirety as follows:

7.02A Basic and Enhanced Employer Contributions.

 

  (a) Eligibility. A Participant who is a Basic Participant shall be eligible to
receive a Basic Employer Contribution under Section 7.02A(b). A Participant who
is an Enhanced Participant shall be eligible to receive an Enhanced Employer
Contribution under Section 7.02A(c). Notwithstanding the foregoing, a
Participant shall not be eligible for a Basic or Enhanced Employer Contribution
under this Section 7.02A for any period during which the Participant is eligible
to accrue a benefit under the Pension Plan.

 

2



--------------------------------------------------------------------------------

  (b) Basic Employer Contribution. Effective January 1, 2018, the Employer shall
contribute a Basic Employer Contribution each Plan Year on behalf of each Basic
Participant equal to 2% of such Participant’s Compensation.

 

  (c) Enhanced Employer Contribution.

 

  (i) Effective January 1, 2018, the Employer shall contribute an Enhanced
Employer Contribution each Plan Year on behalf of each Enhanced Participant the
amount of which shall be determined depending on the sum of the Enhanced
Participant’s age as of his or her last birthday plus his or her years of
service for vesting under the Pension Plan as of January 1, 2018, based on the
following schedule:

 

Allocation

Group

  

Age and Vesting

Points

  

Percentage of

Compensation

Group 1

   Less than 35 points    2.0%

Group 2

   35 to 49 points    4.0%

Group 3

   50 points and above    6.0%

 

  (ii) Except as provided under subparagraph (c)(iii), Enhanced Participants
will continue to accrue age and vesting service points after January 1, 2018,
and may advance to a higher allocation group. A change in allocation group shall
be effective on January 1 of the Plan Year coinciding with or following the date
on which the Enhanced Participant attains the age and vesting service points
necessary to advance to the next allocation group.

 

  (iii) Notwithstanding anything in this Plan to the contrary, a Participant who
has a Severance from Employment and is rehired after June 30, 2017 and more than
31 days following his or her Severance from Employment, shall not be eligible
for Enhanced Employer Contributions under this subparagraph (c), regardless of
such Participant’s age and vesting service points prior to his or her Severance
from Employment.

 

3



--------------------------------------------------------------------------------

  (d) Timing of Basic or Enhanced Employer Contributions. Basic and Enhanced
Profit Sharing Contributions shall be made no less frequently than quarterly.

 

  (e) Availability for Plan Loans and Other In-service Withdrawals. Basic and
Enhanced Employer Contributions will not be eligible for in-service withdrawals,
hardship distributions or Plan loans under Section 11.05, Section 11.06 and
Article XV of the Plan, respectively.

4.     Article IX, ALLOCATION OF EMPLOYER CONTRIBUTIONS, is hereby amended,
effective January 1, 2018, by adding a new Section 9.04, Allocation of Basic
Employer Contributions, to read in its entirety as follows:

9.04 Allocation of Basic Employer Contributions. The Basic Employer
Contributions shall be allocated to the Basic Employer Contribution Account of
each Basic Participant as of the Valuation Date coinciding with or next
following the date the Basic Employer Contribution is made to the Plan in the
amount specified under Section 7.02A(b) for each such Participant.

5.     Article IX, ALLOCATION OF EMPLOYER CONTRIBUTIONS, is hereby amended,
effective January 1, 2018, by adding a new Section 9.05, Allocation of Enhanced
Employer Contributions, to read in its entirety as follows:

9.04 Allocation of Enhanced Employer Contributions. The Enhanced Employer
Contributions shall be allocated to the Enhanced Employer Contribution Account
of each Enhanced Participant as of the Valuation Date coinciding with or next
following the date the Enhanced Employer Contribution is made to the Plan in the
amount specified under Section 7.02A(c) for each such Participant.

6.     The second sentence of Section 10.03 is amended and restated effective
January 1, 2018, to read in its entirety as follows:

Such Participant shall be 100% vested in his or her Matching Contribution
Account, Whitney Profit Sharing Account, Basic Employer Contribution Account
and/or Enhanced Employer Contribution Account, if any, upon the completion of
three Years of Service and shall be 100% vested in his or her HHC Safe Harbor
Contribution Account upon the completion of two Years of Service.

7.     Section 10.06 is amended and restated effective January 1, 2018, to read
in its entirety as follows:

10.06 Forfeitures. Upon termination of Service, the non-vested portion of a
Participant’s Matching Contribution Account, Whitney Profit Sharing Account, HHC
Safe Harbor Contribution Accounts, Basic Employer Contribution Account and/or
Enhanced Employer Contribution Account, if any, shall be maintained in the
applicable Account, until the Participant has a Forfeiture. On the last day of

 

4



--------------------------------------------------------------------------------

each Plan Year, prior to making any allocations, the amount of Forfeitures in
each Account as of that date shall be determined and shall be segregated.
Forfeitures shall be utilized first to reduce future Employer contributions and,
to the extent there is any excess, to pay Plan expenses. For Plan Years starting
on or after January 1, 2013, but before January 1, 2015, Forfeitures of HHC Safe
Harbor Contributions could only be used to pay for Plan expenses.

8.     The second sentence of Section 11.05(a) is amended and restated,
effective January 1, 2018, to read in its entirety as follows:

Participants may make single sum withdrawals from their other accounts under the
Plan, other than their Basic Employer Contribution Account or Enhanced Employer
Contribution Account, after attaining age 59 1⁄2 and before termination of
Service.

9.     The last paragraph of Section 11.06 is amended and restated, effective
January 1, 2018, to read in its entirety as follows:

Hardship distributions shall be made from the Participant’s Elective Deferral
Account excluding Net Earnings allocated to such account and from the
Participant’s Hancock Profit Sharing Account, Whitney Profit Sharing Account, or
Transfer Account pursuant to the provisions of Section 7.03(b), provided that
any Participant who has not elected to receive his or her dividends in cash
shall not be entitled to a hardship distribution from the Elective Deferral
Account during such Plan Year. In no event shall hardship distributions be made
from a Participant’s Basic Employer Contribution Account, Enhanced Employer
Contribution Account, Matching Contribution Account, or HHC Safe Harbor
Contribution Account.

This Amendment is executed this 22nd day of June, 2017.

 

HANCOCK HOLDING COMPANY By:   /s/ Rudi Wetzel Title:  

Executive Vice President and Chief Human Resources Officer

  SPONSOR

 

WHITNEY BANK By:   /s/ Jim Drummond Title:  

Vice President, Trust Relationship Manager

  TRUSTEE

 

5